EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele Conover on 11/5/21. Applicant agreed to amend the claims to correct for minor issues. In addition, it is noted that the term ‘clinical decision support reasoning engine’ is interpreted under 112f because ‘engine’ is a generic placeholder with corresponding function. Support is found in the published application in paragraphs [0038, 0045].

The application has been amended as follows: 
In the specification paragraphs [0026, 0027, 0028, and 0036], replace “FIG. 1” to --FIG. 1A--.
In claim 4, line 2, insert --a-- before ‘scout’.
In claim 4, line 4, replace the first ‘the’ with --an--.
In claim 9, line 2, insert --and-- before ‘bone’.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a method of visualizing spinal nerves, the method comprising: generating, for each spinal nerve, generating a 2D spinal nerve image by: defining a surface within the 3D volume comprising the spinal nerve, wherein the surface is curved .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793